Citation Nr: 1633078	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  10-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable disability rating for left maxillary sinusitis with Caldwell-Luc procedure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION


The Veteran served on active duty from June 1978 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is of record.

The Board remanded this issue in January 2015 and December 2015 for further evidentiary development.  The denial of the claim was continued as reflected in the March 2016 supplemental statement of the case and the issue was returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's increased rating claim for left maxillary sinusitis with Caldwell-Luc procedure in January 2015 and in December 2015 to adequately evaluate the current severity of the Veteran's sinusitis.  The Board specifically requested in both remands to discuss the frequency and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The lay and medical evidence of record indicates that the Veteran has experienced runny nose/eyes, headaches, "bloated head," and sinus pain related to his sinusitis.  The Veteran was provided with a VA examination in February 2016.  The examiner noted that she reviewed the Veteran's Computerized Patient Records System (CPRS) and electronic claims file, but the medical information she obtained to complete this document was an in-person examination.  She determined that the Veteran did not have nor ever had been diagnosed with a sinus, throat, larynx, or pharynx condition.  She documented in the medical history that the Veteran reported approximately 15 years ago he began having nasal congestion and headaches.  He denied having received any treatment.  She explained that the "Veteran is claiming a condition he does NOT have."  However, the Veteran's VA treatment records show that he has been diagnosed with and treated for chronic sinusitis throughout the appeal period.  A CAT scan of the Veteran's sinuses conducted in February 2005 and interpreted by an otolaryngologist reveals that he had scattered paranasal sinus disease.  Thus, it is unclear how the examiner was able to conclude that the Veteran did not have a history of a diagnosis of sinusitis (even if there was no evidence of acute sinusitis at the time of the February 2016 examination).  Accordingly, the Veteran must be afforded another VA examination to adequately evaluate his symptoms of service-connected left maxillary sinusitis with Caldwell-Luc procedure.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his increased rating for left maxillary sinusitis on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

2. Thereafter, schedule the Veteran for a VA sinus examination by an otolaryngolist or an Ear, Nose, and Throat (ENT) specialist to evaluate the severity of the Veteran's service-connected sinus disability.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  The examiner must elicit from the Veteran a detailed history of the symptoms of his sinusitis to include the type symptoms and the frequency of such symptoms.  

After review of the claims file and examination of the Veteran, the examiner should discuss the severity and frequency of all symptoms related to the Veteran's sinusitis based on the medical evidence of record, the VA examination, and the Veteran's lay statements.  The examiner should specifically comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within a 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Also, the examiner should discuss whether the Veteran experiences nearly continuous sinusitis symptoms and whether the Veteran has had radical surgery resulting in chronic osteomyelitis. 

An explanation for all opinions expressed must be provided.

3. Upon completion of the foregoing, readjudicate the Veteran's claim on appeal based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




